DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-13 are pending and under consideration in this action.

Claim Objections
Claim 1 is objected to because of the following informalities:  for improved clarity, the first use of the abbreviations GA5, GA4, and GA7 should be preceded by what the abbreviations stand for. Appropriate correction is required.

Claim Interpretation
With regards to claim 6, it is noted that claim 5, the claim upon which claim 6 depends, allows for the application of GA5, GA4, or GA4/7 in the form of free acids, as salts, or as esters in the alternative. Thus, as currently written, claim 6 is interpreted as applying either GA5, GA4, or GA4/7 in the form of the free acid, or as salts, or as esters, but when a GA5 salt, GA4 salt, or GA4/7 salt is applied, then the sodium or potassium salts thereof are applied, i.e., claim 6 would be met if the GA5, GA4, or GA4/7 are applied in the free acid form, ester form, sodium salt form, or potassium salt form. For improved clarity, if Applicant intends claim 6 to be read as applying the GA5, GA4, or GA4/7 in the sodium salt or potassium salt form, Examiner kindly suggests amending the claim to positively recite that the solution comprises GA5, GA4, or GA4/7 in the form of the sodium salts or potassium salts.
claim 7, it is noted that claim 5, the claim upon which claim 7 depends, allows for the application of GA5, GA4, or GA4/7 in the form of free acids, as salts, or as esters in the alternative. Thus, as currently written, claim 7 is interpreted as applying either GA5, GA4, or GA4/7 in the form of the free acid, or as salts, or as esters, but when a GA5 ester or GA4 ester or GA4/7 ester are applied, then the C1-4 carboxyl acid ester form thereof is applied, i.e., claim 7 would be met if the GA5, GA4, or GA4/7 are applied in the free acid form, salt form, or C1-4 carboxyl acid ester form. For improved clarity, if Applicant intends claim 7 to be read as applying the GA5, GA4, or GA4/7 in the C1-4 carboxyl acid ester form, Examiner kindly suggests amending the claim to positively recite that the solution comprises GA5, GA4, or GA4/7 in the C1-4 carboxyl acid ester form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-11 recite the application time of the gibberellin, in particular, applying gibberellin a certain number of days before veraison.  However, the day of veraison does not appear to be a day that can be predicted in advance with precision. As evidenced by Zheng (OENO One, published 2017), the time between Full bloom and Veraison varied between 50-62 days, depending on the year and the time of pruning (Fig.2, Table 1). As evidenced by Howell (On Flowering; published July 2012), in Napa Valley, Cabernet Sauvignon usually needs about 70 days post Bloom (full bloom) to reach Veraison. Howell 
Thus, the day of veraison does not appear to be one that can be predicted in advance with precision as it appears to be affected by various factors, such as the time of pruning and the climate of the location of the vineyard, and appears to vary from year to year. Because the exact day of veraison cannot be predicted in advance, one would not be able to determine at the time of application what day would be “60 days before veraison” and what day would be “30 days before veraison”. Thus, the metes and bounds of the claims are unclear.
Claims 12 and 13 are subsequently rejected as they incorporate the rejected subject matter of the instant claim 11 and do not remedy the issue discussed above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5, which depends from claim 1, recites that the GA5, GA4 or the GA4/7 may be applied in the form of its salts or as esters. Claim 1 does not recite that the GA5, GA4, and GA4/7 may be applied in the form of the salts or esters thereof, and the instant Specification does not appear to define the terms . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itai et al. (Itai) (US 2008/0280765 A1; published Nov. 13, 2008).
Applicant claims a method for increasing the harvest yields of grapes, comprising:
application of a solution comprising one of GA5, GA4, or a mixture of GA4 and GA7 (GA4/7), to developing grape bunches.

Itai discloses the promotion of the enlargement growth of agricultural and horticultural crop, in particular promoting the growth of fruits by using gibberellin in combination with a specific cyclohexane derivative to enlarge the fruits (para.0001). Itai discloses that the effects are far above the effect with the single use of gibberellin, and therefore, their methods can make contributions to agricultural farmers and horticultural farmers via fruit enlargement to increase the yield of agricultural and horticultural crops or to shorten the period until harvest (para.0010). 
Itai’s method of promoting the enlargement growth of agricultural and horticultural crops, such as grapes, comprises treating agricultural and horticultural crops with gibberellin together with a specific cyclohexane derivative or salt thereof, or by their mixture, as well as an agent therefor (par.0011, 0028).
Itai discloses that any gibberellin may be used as long as the gibberellin has an action for plant growth. Among the explicitly disclosed by Itai includes gibberellin A4 (GA4) and gibberellin A7 (GA7), which may be used singly or two types or more thereof may be used in combination, preferably. The gibberellin may be provided as formulations of a water-soluble formulation or a liquid formulation (para.0020). 
The content of the cyclohexane derivative and gibberellin in the agent of promoting the enlargement growth may be defined for a subject agricultural and horticultural crop, the mode for use, the method for use, and the timing for use. For example, in the case of spraying, gibberellin is generally contained at 1-10,000 ppm, preferably 10-1000 ppm (10-1000 mg/L) (para.0021). 
Itai discloses that even in the case of simultaneous application, both of the active ingredients are separately prepared with no preliminary mixing, for simultaneous application of them. If desired, satisfactorily, one of the ingredients is applied; with a time interval or after several days, the other ingredient is applied. In this case, the order of the applications may be inversed or the applications may be repeated several times. The same is true with the simultaneous application. If desired, the applications may be repeated at a number of times as needed (para.0027; Itai claim 6). 
Itai exemplifies various treatments involving dipping grape bunches in various chemical solutions comprising 24.5 ppm gibberellin (24.5 mg/L gibberellin), 15 days after full bloom (Itai Example 3; para.0042-0045). Itai’s Example 3 shows that the dipping treatments in a mixture of gibberellin + prohexadione calcium salt (G+PCA) and a mixture of gibberellin + trinexapac ethyl (G+TR) tended to increase the bunch weight while a significant difference was observed in the weight per one berry, compared with the common practice of the dipping treatment of gibberellin alone. Even when the weight per one berry was increased, no influence was observed on the sugar level. Compared with the common practice of the dipping treatment in a single agent of gibberellin, it was verified that the dipping .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itai et al. (Itai) (US 2008/0280765 A1; published Nov. 13, 2008).
Applicant’s claims are set forth above and incorporated herein.

Applicant further claims wherein the solution comprises an amount of GA4/7 mixture selected from a range of 5-50 mg/L.

The teachings of Itai are set forth above and incorporated herein. As discussed above, Itai discloses that GA4 and a mixture of GA4 and GA7 are suitable for use as the gibberellin component of their method of promoting fruit enlargement (para.0020). 
Itai does not anticipate the instant claims 3 and 4 as Itai discloses a concentration range that is broader than the instantly claimed ranges. As discussed above, Itai further discloses that the gibberellin may be contained in the agent of promoting the enlargement growth in an amount ranging from preferably 10-1000 ppm (10-1000 mg/L) (para.0021). Itai further exemplifies applying to grape bunches chemical solutions comprising 24.5 ppm of gibberellin (24.5 mg/L gibberellin) (para.0042-0046). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itai et al. (Itai) (US 2008/0280765 A1; published Nov. 13, 2008) and Rademacher et al. (Rademacher) (US 6,458,746 B1; published Oct. 1, 2002).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the solution comprises an amount of GA4/7 mixture selected from a range of 5-50 mg/L.

The teachings of Itai are set forth above and incorporated herein. As discussed above, Itai discloses that any gibberellin may be used as long as the gibberellin has an action for plant growth. gibberellin A4 (GA4) and gibberellin A7 (GA7), which may be used singly or two types or more thereof may be used in combination, preferably (para.0020).

Alternatively, while Itai discloses that mixtures of gibberellin may be used, and explicitly discloses GA3, GA4, and GA7, Rademacher is relied upon for the disclosure of specifically selecting the specific mixture of GA4/7 as the gibberellin component of Itai’s methods. The teachings of Rademacher are set forth herein below.

Rademacher discloses that GA4/7 is a commercially available plant growth regulator known to have a large number of applications, and which is known to have immediate biological activity (col.7, ln.40-45; Rademacher claim 6).

As discussed above, Itai discloses that any gibberellin may be used as long as the gibberellin has an action for plant growth, and explicitly discloses that GA4 and GA7 are suitable for use, and discloses that a combination of two types may be used as the gibberellin component of their method. In light of Rademacher’s disclosure that GA4/7 (i.e., a mixture of GA4 and GA7) is a commercially available plant growth regulator, it would have been obvious to one of ordinary skill in the art to try using GA4/7 as the gibberellin component of Itai’s method as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as GA4/7 is known to have immediate biological activity, and Itai explicitly discloses that GA4, GA7, and mixtures thereof may be used as the gibberellin component of their method.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itai et al. (Itai) (US 2008/0280765 A1; published Nov. 13, 2008) as applied to claims 1 and 3-7 set forth above, further in view of Jones et al. (Jones) (US 5,188,655; published Feb. 23, 1993).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the solution comprises an amount of GA5 mixture selected from a range of 5-50 mg/L.

The teachings of Itai are set forth above and incorporated herein. 

Itai does not appear to explicitly disclose wherein the solution comprises GA5. Jones is relied upon for this disclosure. The teachings of Jones are set forth herein below.

Jones discloses a combination of gibberellins employed in a growth enhancing composition. Jones discloses that a mixture of GA2 (4 wt.%), GA3 (76 wt.%), GA5 (4 wt.%), GA7 (4 wt.%), and GA14 (12 wt.%) in the aforementioned proportions (% by weight) is especially preferred because of its high activity on various plants and ready availability (col.4, ln.55 to col.5, ln.8). The mixture is known to be suitable for application onto grapes (col.5, ln.30-32).

As discussed above, Itai discloses that any gibberellin may be used as long as the gibberellin has an action for plant growth, and discloses that a combination of two or more types may be used as the gibberellin component of their method. In light of Jones’s disclosure that their mixture of gibberellin (which includes GA5) is known to be used to enhance the growth of fruits such as grapes, it would have been obvious to one of ordinary skill in the art to try using Jones’s gibberellin mixture (which includes GA5) as the gibberellin component of Itai’s method as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as the mixture is known to have high 
With regards to the concentration of the GA5 in the solution, as discussed above, Itai discloses that the gibberellin may be contained in the agent of promoting the enlargement growth in an amount ranging from preferably 10-1000 ppm (10-1000 mg/L) (para.0021). In the case that Jones’s gibberellin mixture is in the solution in an amount of 200 ppm, the GA5 (which makes up 4wt.% of the mixture), would make up about 8 ppm (8 mg/L) of the solution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Itai et al. (Itai) (US 2008/0280765 A1; published Nov. 13, 2008) as applied to claims 1 and 3-7 set forth above, further in view of Howell (On Flowering; published July 2012) and Ollat et al. (Ollat) (GRAPE BERRY DEVELOPMENT: A REVIEW).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the solution is applied during a period of time selected from a range of about 60 days before veraison to about 30 days before veraison.
Applicant further claims wherein a first application of the solution is made about 60 days before veraison and a second application of the solution is made about 30 days before veraison.

The teachings of Itai are set forth above and incorporated herein. As discussed above, Itai exemplifies various treatments involving dipping grape bunches in various chemical solutions comprising 24.5 ppm gibberellin (24.5 mg/L gibberellin), 15 days after full bloom (Itai Example 3; para.0042-0045). Further, Itai discloses that the applications of their active ingredients may be repeated at a number of times as needed (para.0027).


Howell discloses that the interval between Bloom (full bloom) and Veraison may be a reliable indicator of climatic changes in the vineyard. Howell discloses that in Napa Valley, Cabernet Sauvignon usually needs about 70 days post Bloom to reach Veraison. Howell discloses that their data is variable and contradictory depending on the appellation. For example, the interval may be lengthening in St. Helena and Rutherford, while it may be getting shorter in Oakville and Spring Mountain. But in general, over the past two decades depending on the region, the trend seems to be for the interval to shorten by somewhere in the range of one to four days (pg.5, para.3).
Ollat discusses grape berry growth and development (abstract; pg.126, Conclusion). Ollat discloses that gibberellins are considered to be the most important cell-enlarging hormones (pg.112, col.1, para.2). Ollat further discloses that most external and internal factors have a larger effect on berry growth before veraison. Therefore, berry size is largely determined at veraison (pg.126, Conclusion).

With regards to the instant claim 8, as discussed above, Itai exemplifies applying gibberellin (e.g. GA4 or GA4/7) to grape bunches 15 days after full bloom. As discloses by Howell, the time between full bloom and veraison is approximately 70 days, but may vary (i.e. longer or shorter) depending on the location of the vineyard. Thus, in the case of the grape bunches having a time between full bloom and veraison of about 70 days, Itai’s exemplified application of gibberellin at 15 days after full bloom would read on applying the gibberellin about 55 days before veraison. 
With regards to the instant claims 9-11, as discussed above, Ollat discloses that gibberellins are considered to be the most important cell-enlarging hormones, and most external and internal factors have a larger effect on grape berry growth before veraison; and therefore, berry size is largely determined at veraison. As Itai’s methods are directed to the application of gibberellin for promoting enlargement of In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would have had reasonable expectation of success in doing so as Itai exemplifies applying gibberellin to grape bunches after full bloom and prior to veraison, which demonstrated growth enhancement of the grapes, and discloses that the gibberellin application may be repeated, and Ollat discloses that most external and internal factors have a larger effect on berry growth before veraison, and berry size is largely determined at veraison.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Itai et al. (Itai) (US 2008/0280765 A1; published Nov. 13, 2008), Howell (On Flowering; published July 2012), Ollat et al. (Ollat) (GRAPE BERRY DEVELOPMENT: A REVIEW), Jones et al. (Jones) (US 5,188,655; published Feb. 23, 1993), and Rademacher et al. (Rademacher) (US 6,458,746 B1; published Oct. 1, 2002).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the first application of the solution is application of a GA5 solution and the second application is one of a G4 solution and a G4/7 solution.
Applicant further claims wherein the first application of the solution is one of a G4 solution and G4/7 solution and the second application is application of a GA5 solution.

The teachings of Itai, Howell, and Ollat, and the motivation for their combination as they apply to claims 1 and 3-11 are set forth above and incorporated herein. 

The combined teachings of Itai, Howell, and Ollat do not appear to explicitly disclose (i) wherein the first application of the solution is application of a GA5 solution and the second application is one of a G4 solution and a G4/7 solution; or (ii) wherein the first application of the solution is one of a G4 solution and G4/7 solution and the second application is application of a GA5 solution. Jones and Rademacher are relied upon for this disclosure. The teachings of Jones and Rademacher are set forth above and incorporated herein.

The motivation for using GA4/7 (Rademacher) and the motivation for using Jones’s gibberellin mixture comprising GA5 in Itai’s method of growth enhancement of grapes are set forth above and incorporated herein; and the motivation for the specific timing of the gibberellin applications in Itai’s method are set forth above in the combination of Itai, Howell, and Ollat. 
With regards to which specific gibberellin to apply in the applications to the grape bunches between the approximately 70 days between full bloom and veraison, in light of Rademacher’s disclosure that GA4 and GA4/7 are known to have immediate biological activity and Jones’s disclosure that their 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
	Claims 1-13 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MONICA A SHIN/Primary Examiner, Art Unit 1616